Citation Nr: 1443820	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-44 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the low back, claimed as a back condition.

2.  Entitlement to an initial rating in excess of 10 percent for left inguinal hernia.

3.  Entitlement to an initial compensable rating for left inguinal hernia scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The undersigned held a travel board hearing with the Veteran at the RO in June 2014.  A transcript of that hearing has been associated with his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for both of all of the Veteran's claims.

At his June 2014 hearing before the Board, the Veteran testified that his service connected left inguinal hernia and secondary scar had increased in severity.  The Board notes that while the Veteran submitted a report on the current condition of his scar in July 2014, it was not considered by the RO, and the Veteran did not provide a waiver.  Therefore, a new examination is warranted.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  

The Veteran is also seeking service connection for a low back disability.  He had a VA examination concerning this claim in August 2013, where the examiner concluded that it was less likely than not that the Veteran's low back condition, noted as arthritis, began in service, inasmuch as medical records are silent about a low back condition from 1971 to August 2013.  This determination is off by a few years, as the Veteran did report back difficulties in an April 2010 symptomology questionnaire that he completed as part of his application for disability benefits from the Social Security Administration.  Regardless, the Veteran testified at his hearing before the Board that his back has continued to hurt since he injured it in service.  See transcript at p. 11.  Given that it is unclear whether the examiner considered the Veteran's lay statements as to persistent and recurrent symptoms, a new examination is warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers for his low back, left inguinal hernia, and left inguinal hernia scar, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current low back disability.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability had its onset during the Veteran's military service, or is otherwise related to his military service (including whether any diagnosed low back disability is consistent with the Veteran's reports of low back pain in service).  In answering these questions, the examiner should address Veteran's lay statements as to persistent and recurrent symptoms.  The examiner should consider the Veteran's lay statements, and set forth the medical reasons for accepting or rejecting these statements.  (The absence of medical treatment records since service cannot alone be the basis for a negative opinion, especially when the Veteran has reported continued symptoms since service.)

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (If a deficiency in the record is identified, the originating agency should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule a VA examination to evaluate the current severity of the Veteran's left inguinal hernia and left inguinal hernia scar.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

